— In a matrimonial action, the plaintiff wife appeals from an order of the Supreme Court, Nassau County (Morrison, J.), dated April 12, 1985, which denied her motion for an order directing the production of certain documents and records by four nonparty witnesses, striking the defendant husband’s answer on the ground of willful failure "to disclose information necessary for discovery and inspection” and staying further proceedings pending the completion of discovery and the defendant’s deposition.
Order modified, by deleting the provision thereof which denied those branches of the plaintiff’s motion which were for *729an order directing the production of certain documents and records by four nonparty witnesses and which denied a stay of further proceedings pending completion of discovery and the defendant’s deposition, and substituting therefor a provision granting those branches of her motion. As so modified, order affirmed, without costs or disbursements. The deposition of the defendant shall resume at the Supreme Court building, Mineóla, New York, on May 19, 1986, at 10:00 a.m., and shall be conducted under the supervision of a judicial hearing officer.
It is apparent from the record that the plaintiff will be denied an opportunity to obtain a fair share of the marital assets and appropriate support unless she is able to obtain proper discovery. While the defendant’s answers and evasive conduct do not at this point warrant the striking of his answer, he should be subjected to a further examination to be conducted under the supervision of a judicial hearing officer. The examination and production of the requisite documents shall take place at the Supreme Court building in Mineóla, New York, on May 19, 1986, at 10:00 a.m. Lazer, J. P., Mangano, Brown and Spatt, JJ., concur.